Buchanan, Ch. J.
at this term, delivered the opinion of the court. There is a manifest error in the account stated by the auditor, on which the decree in this case is founded. William W. Conner, in his bill of complaint, seeks to recover one fifth of the rents and profits of the land recovered in the action of ejectment mentioned and referred to in the bill, by the five children and heirs at law of William Conner, of whom he is one; one undivided fourth part of which land, waa *228on the 23d of July 1824, since the recovery in ejectment, and pending this cause in chancery, adjudged by a decree of this court to the heirs of Frederick Mills.
The most, therefore, that William W. Conner could be entitled to on any principle, would be a fifth of the rents and profits of the remaining three-fourths of the land. Whereas, in the auditor’s account, he is allowed at the rate of one-fifth of the rents and profits of seven-eighths of the whole land, deducting in favour of the heirs of Frederick Mills one-eighth only, instead of a fourth, which principle is inadvertently adopted in the decree. And although the difference produced in the amount is not very great, yet it' is the duty of this court to correct it. We think, moreover, there is another error in the decree, involving a much larger amount. Henry C. Drury, in his answer, alleges, that he had possession of but a moiety of the land; and although some of the witnesses prove, that he rented out the other half, which standing alone, would have been sufficient to fix him with the rents and profits of the whole, subject to a deduction of one-fourth, by virtue of the decree of this court of the 23d of July 1824; yet the circumstances under which he icted in relation to the part rented out by him, are so explained by. the other evidence in the cause, as to exonerate him from any charge, beyond the rents and profits of the moiety of the land occupied by himself. Frederick Mills, the father of the wife of Henry C. Drury, died in possession of the land, claiming an equitable title to the whole of it, and his widow, Jinn T. Mills, continued in the undisturbed possession of it, until the fall of the. year 1811, or 1812, when, as appears from her testimony, she gave up one half of the land to Henry C. Drury on account of the supposed equitable title of his wife, and of another of the heirs of Frederick Mills, whose interest he had purchased, and continued herself to receive the rent for the other half for the whole of the time covered by the decree, as guardian to one oi the children of Frederick Mills, and on account of the infant daughter of his remaining child.
Henry C. Drury, therefore, never did receive the rents and profits for his own use, or occupy and enjoy the benefit of any other part of the land, than the half that was given up to him by Jinn T. Mills; but seems to have acted as her agent only, *229in renting out the other half, and receiving for and paying over to her the rent, as it became due and was received by him, which by law, as her agent, it was his duty to do; and this without compensation, and under the belief that the equitable title was in the heirs of Frederick Mills, who had at that time a bill depending in chancery against the heirs of William Conner, t.o compel a conveyance of the land. And to make him answerable now, for the rents and profits so received by Ann T. Mills, would be to make him pay for that which he never occupied, or derived any enjoyment, profit or advantage from; but merely rented out, and collected and paid over, the rent as it came into his hands, as the friend and connexion of another, for whose use he received, and to whom lie was bound to pay if; over. Under such circumstances we think he should not be made accountable to the heirs of William Conner for the rents and profits of that proportion of the land, which was retained by Ann T. Mills, and for which she received the rent; but of the moiety only, according to the proof taken in the cause, with interest, which, in the language of the witness, she gave up to him, and of which he took possession, subject to a deduction of one-fourth, on account of the decree of this court of the 23d of July 1824, for a conveyance by the heirs of William Conner, of that proportion of the land to the heirs of Frederick Mills; and that the decree of the chancellor, directing him to pay to William W. Conner a sum that is equal to one-fifth of seven-eighths of the rents and profits of the whole land, is erroneous and ought to be reversed. If William W. Conner wishes to obtain a proportion oi the rents and profits of that moiety of the land, which Ann T. Mills did not yield up to Henry C. Drury, he must look to another quarter.
The objection, taken in argument, to the jurisdiction of the court of chancery in this case, on the ground that the bill, upon the face of it, discloses a case, in which the party has a complete remedy at law, cannot, we think, be sustained. It is certainly true, as a general position, that chancery will not entertain a bill, where there is a lull and complete remedy at law, and no ground is shown for going into equity. And ordinarily a bill for mesne profits, after a recovery in ejectment, showing no obstacle at law, and stating no ground of equitable re*230lief, would, on plea or demurrer, be dismissed, there being an adequate remedy at law; and perhaps at the final hearing without either .plea or demurrer, under the practice of this state, which has not been very fully looked into.
But this is not the case of an adult coming into chancery for mesne profits accruing after he became of age, and showing no ground for equitable interference. Whoever enters upon the estate of an infant, is considered in equity as entering as guardian for such infant. Bennett vs. Whitehead, 2 P. Wms. 645. Morgan vs. Morgan, 1 Atk. 489. Dormer vs. Fortescue, 3 Atk. 130. 1 Madd. Ch. 74. And after the infant comes, of age, he may, by bill in chancery, recover the rents and profits. Bennett vs. Whitehead, 2 P. Wms. 645. And if a person so entering shall continue the possession after the infant comes of age, chancery will decree an account against him as guardian, and carry on such account after the infancy is determined. Morgan vs. Morgan, 1 Atk. 489. 2 Fonbl. 236. And treating a person who shall enter upon the estate of an infant, and receive the rents and profits, as the guardian of such infant, as it seems chancery does, there is no reason why the infant, when he arrives at age, should not have a bill in chancery against him for an account of the profits which have so come into his hands as, guardian, that would not apply to the common case of a ward, after he comes of age, going into chancery against his guardian, legally appointed, for an account. In this case the bill alleges that Henry C. Drury took possession of the estate of William W. Conner, during his minority; that 3he continued a minor during the whole period of the possession of Drury, and that Drury received the rents and profits as bis guardian.
Upon the face of the bill, therefore, there is a case made out for the. jurisdiction of a court of chancery; and the objection to the jurisdiction on the ground that the bill presents a case in which the.party has a remedy at law, does not properly apply.
The bill, upon the face of it, disclosing matter sufficient to give jurisdiction to the court of chancery, it was not a case fit for a demurrer; and if in point of fact, William W. Conner, was not a minor at the time Henry C. Drury acquired *231possession of the land, it ought to have been pleaded, and cannot now he taken advantage of.
Agreeably to the directions of the court an account was stated, charging the appellant on the 1st of January 1819, for the rents and profits of Holloway, or Oliver’s Preservation, as by the auditor’s account B, $630
On the 6th Deer. 1824 for interest on said rents and
profits as per said account, 337 58
$967 58
Deducting Henry C. Drury’s i- part, 241 90
$725 63
Charging him with William W. Conner’s 1-5 of balance, $145 14
With interest on 1-5 of I of $630 or $94 50 from the 6th of December 1824.
Decreed, that the decree of the court of chancery be reversed — Decreed also, that the appellant pay to the appellee the sum of $145 14, with interest on $94 50, part thereof, from the 6th of December 1824 — Decreed also, that the appellant pay to the appellee his costs in the court of chancery, each party paying his own costs in this court.
decree reversed, &Cc